THE Court
observed,-That the power of a master to hypothecate his owner’s ship was a necessary, but sometimes a dangerous power—the Court was unwilling to extend this power farther than the law strictly authorised — A ge*15nuine hypothecation ought to be the voluntary act of the master at the time when, and in the place where, the monies were advanced for necessaries or repairs — The money advanced ought to be solely on the faith of the hypothecation, and not on any personal credit.— These are incontrovertible principles— the present case not applicable to them. Although the hypothecation was made to Liebart, Baes, Durdeyn and Company, yet it was to secure monies advanced by Bine, Overman and Company, the consignees — No authority shewn, and none can be shewn, because none ought to be, that an hypothecation can be made to a consignee — great mischiefs might arise if captains could hypothecate to consignees — No authority produced to prove that an hypothecation can be made in any port but that in which the vessel first arrives after the distress and damage sustained — Bine, Overman and Company did not repair the vessel on the faith of the hypothecation —but this hypothecation was made to *16secure to consignees the balance of a running account.
The Court unanimous in confirming the sentence of the Admiralty.